Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        April 30, 2019
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the                                              No. 52181-4-II
 Personal Restraint of

 HAIKEL GSOURI,

                               Petitioner.
                                                             UNPUBLISHED OPINION



       MELNICK, J. -- Haikel Gsouri seeks relief from personal restraint imposed as a result of

civil contempt orders entered in his marriage dissolution proceeding. Nahed Jallali, Gsouri’s

former wife, brought a motion for contempt when Gsouri failed to pay child support and

maintenance ordered in the dissolution decree. At a contempt hearing in March 2017, Gsouri

refused to pay and refused to provide financial information. The trial court held him in contempt

and ordered him confined in the county jail until compliance with the above as purging conditions.

The trial court has conducted numerous hearings in which it has continued to find Gsouri in

contempt and has continued to have him confined in the county jail with purging conditions. It

also found him not to be indigent and refused to appoint counsel for him.

       Gsouri argues that he should be released from confinement because he does not have the

ability to meet the purging conditions, rendering his confinement punitive, not remedial. In re

Pers. Restraint of King, 110 Wn.2d 793, 800, 756 P.2d 1303 (1988). We review findings of

contempt and contempt sanctions for an abuse of discretion. In re Marriage of Eklund, 143 Wn.

App. 207, 212, 177 P.3d 189 (2008). The burden of proving an inability to comply with the

purging conditions of a contempt order is on the contemnor. State v. Bower, 64 Wn. App. 227,

234, 823 P.2d 1171 (1992). The contemnor must provide corroboration of his inability to comply
No. 52181-4-II


or have a reasonable explanation for why he cannot comply. State v. Rutherford, 63 Wn.2d 949,

954-56, 389 P.2d 895 (1964). Gsouri has done neither. His financial machinations, as found in

the dissolution decree, show his continuing efforts to conceal his assets and he refuses to provide

information necessary to corroborate his claim of inability to comply. He fails to demonstrate that

the trial court abused its discretion in finding him in contempt and in ordering him confined until

he satisfies his purging conditions.

       Gsouri also argues that the trial court erred in finding him not indigent and therefore not

appointing counsel for him. A party claiming indigency has the burden of proof. State v. Clark,

88 Wn.2d 533, 534, 563 P.2d 1253 (1977). The record, particularly the findings in the dissolution

decree, supports the trial court’s findings that Gsouri is not indigent. Accordingly, the trial court

did not abuse its discretion in refusing to appoint counsel or appoint financial experts. State v.

Cuthbert, 154 Wn. App. 318, 326, 225 P.3d 407 (2010).

       Finally,1 Gsouri argues that being required to comply with the purging conditions would

violate his right against self-incrimination. But he does not demonstrate how his compliance

would tend to expose him to liability. State v. Parker, 79 Wn.2d 326, 332, 485 P.2d 60 (1971).

       Gsouri fails to demonstrate unlawful restraint. Therefore, we deny his petition and his

request for appointment of counsel.

       In so ruling, we iterate that “[i]nsofar as a civil contempt sanction can only be used to

coerce compliance, it logically follows that incarceration for civil contempt can continue only so

long as it serves a coercive purpose.” King v. Dep’t of Soc. & Health Servs., 110 Wn.2d 793, 802,

756 P.2d 1303 (1988). It is well established that a contemnor cannot be held in jail forever. King,



1
  In his reply, Gsouri complains of the county jail opening his legal mail. But that is not a form of
restraint that can be addressed in a personal restraint petition.
                                                  2
No. 52181-4-II


110 Wn.2d at 803. “Once a court becomes convinced that the contemnor will steadfastly refuse

to comply with the terms of the contempt citation,” the court must release him “‘since incarceration

would no longer serve the purpose of the civil contempt order coercing [compliance].’” King, 110

Wn.2d at 803 (quoting United States ex. rel. Thom v. Jenkins, 760 F.2d 736, 740 (7th Cir. 1985)).

The incarcerated contemnor must be afforded the opportunity “to show that the confinement has

lost its coercive effect or that there is no reasonable possibility of compliance with the court order.”

King, 110 Wn.2d at 805.

        When reviewing a contemnor’s confinement on this basis, it is clear that the passage of

time alone does not eliminate the coercive effect of civil contempt. King, 110 Wn.2d at 803. The

court must consider the individual circumstances of the contemnor, including his ability to comply,

as well as the “significance of the ends to be achieved.” King, 110 Wn.2d at 805. Consideration

of these factors and determination of whether “civil contempt no longer serves a coercive purpose

is a matter left to the sound discretion of the trial judge to be decided on a case-by-case basis.”

King, 110 Wn.2d at 802-03.

        King approved incarceration for civil contempt for 11 months. Here, Gsouri has been

incarcerated for civil contempt for failure to pay child support since March 17, 2017, more than

two years and more than twice the time approved in King.

        We recognize that Gsouri’s contempt involves the failure to pay child support and

maintenance, both of which involve the well-being of other people and both of which are clearly

different from fines and fees. “Parents have the responsibility to make decisions and perform other

parental functions necessary for the care and growth of their minor children.” RCW 26.09.002.

        Nonetheless, King requires that a court must meaningfully consider whether Gsouri’s

confinement has lost its coercive effect and whether there is still a reasonable possibility of

                                                   3
No. 52181-4-II


compliance with the court order. Our review of the record does not demonstrate that the trial court

has meaningfully engaged in this required consideration. Because the trial court is in the best

position to consider the factors discussed above, it should make this determination at its periodic

reviews of Gsouri’s contempt.

        We deny the petition and the request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    MELNICK, J.
 We concur:



 MAXA, C.J.




 GLASGOW, J.




                                                4